Citation Nr: 0305023	
Decision Date: 03/17/03    Archive Date: 03/24/03

DOCKET NO.  02-07 697	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Waco, Texas


THE ISSUES

1.  Entitlement to the assignment of a higher initial 
disability rating for a status-post right first toe fracture 
with bilateral plantar fasciitis, rated as 0 percent 
disabling from February 1, 1999.

2.  Entitlement to the assignment of a higher initial 
disability rating for left ear hearing loss, rated as 0 
percent disabling from February 1, 1999.

(The issues of entitlement to service connection for 
hypertension and entitlement to service connection for a 
right knee disability will be the subject of a later decision 
by the Board of Veterans' Appeals (Board).)


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

A. Masterson, Associate Counsel


INTRODUCTION

The veteran had active military service from January 1979 to 
January 1999.

This matter comes before the Board on appeal from a September 
1999 RO rating decision that denied entitlement to service 
connection for hypertension, a right knee disability, 
gastritis and an ulcer, trauma to the tooth, sinusitis, and 
right eye trauma.  The veteran was granted service connection 
for a status-post fracture of the right mandible, and was 
assigned a noncompensable evaluation effective from February 
1, 1999.  Service connection was also granted for 
hemorrhoids, and a noncompensable evaluation was assigned 
effective from February 1, 1999.  The veteran was granted 
service connection for left ear hearing loss, and a 
noncompensable evaluation was assigned from February 1, 1999.  
Service connection was granted for low back strain, and a 10 
percent evaluation was assigned effective February 1, 1999.  
The veteran was also granted entitlement to service 
connection for status-post fracture of the right first toe 
with bilateral plantar fasciitis, and a noncompensable 
evaluation was assigned from February 1, 1999.  Service 
connection for an olecranon spur of the right elbow was 
granted, and a noncompensable evaluation was assigned 
effective from February 1, 1999.  Service connection was also 
granted for residuals of an injury of the right hand.  A 
noncompensable evaluation was assigned effective from 
February 1, 1999.  

With the exception of the issues of right eye trauma and a 
right hand disability, the veteran expressed his disagreement 
with the September 1999 rating decision.  In May 2002, the RO 
issued a statement of the case.  In his June 2002 substantive 
appeal, the veteran indicated that he only wished to appeal 
the hypertension, right knee disability, status-post fracture 
of the right first toe with bilateral plantar fasciitis, and 
left ear hearing loss issues.  As such, the low back, 
mandible, hemorrhoids, elbow, gastritis, tooth, and sinusitis 
issues are not before the Board on appeal.  See 38 C.F.R. 
§ 20.200 (2002) (an appeal consists of a timely filed notice 
of disagreement in writing, and after a statement of the case 
has been furnished, a timely filed substantive appeal).   

The Board notes that the United States Court of Appeals for 
Veterans Claims (Court) has held that an appeal from an 
original award does not raise the question of entitlement to 
an increased rating, but instead is an appeal of an original 
rating.  Fenderson v. West, 12 Vet. App. 119 (1999).  Given 
that the veteran has appealed from original ratings, the 
Board has characterized the rating issues on appeal as claims 
for higher evaluations of original awards.  Analysis of such 
issues requires consideration of the rating to be assigned 
effective from the date of award of service connection for 
each issue--in this case, February 1, 1999.

The Board is undertaking additional development on the claims 
of entitlement to service connection for hypertension and a 
right knee disability pursuant to authority granted by 67 
Fed. Reg. 3,099, 3,104 (Jan. 23, 2002) (codified at 38 C.F.R. 
§ 19.9(a)(2) (2002)).  When the requested development is 
completed, the Board will provide notice of the evidentiary 
development to the claimant as required by Rule of Practice 
903.  67 Fed. Reg. 3,099, 3,105 (Jan. 23, 2002) (codified at 
38 C.F.R. § 20.903 (2002)).  After giving the required notice 
and reviewing any responses by the claimant, the Board will 
prepare a separate decision addressing these claims.  


FINDINGS OF FACT

1.  The veteran's service-connected status-post right first 
toe fracture with bilateral plantar fasciitis is manifested 
by daily pain and pain on use.

2.  The veteran manifests Level I hearing in his left ear 
under both the old and the new rating criteria.  


CONCLUSIONS OF LAW

1.  The criteria for an assignment of an initial disability 
rating of 10 percent for a status-post right first toe 
fracture with bilateral plantar fasciitis have been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a (Diagnostic 
Code 5284) (2002).

2.  The criteria for an initial compensable disability rating 
for left ear hearing loss have not been met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. § 4.85 (1998); 38 C.F.R. § 4.85 
(2002). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board notes that disability evaluations are 
determined by the application of a schedule of ratings, which 
is in turn based on the average impairment of earning 
capacity caused by a given disability.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.1 (2002).  Each service-connected 
disability is rated on the basis of specific criteria 
identified by Diagnostic Codes.  38 C.F.R. § 4.27 (2002).  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2002).  When, after careful 
consideration of all the evidence of record, a reasonable 
doubt arises regarding the degree of disability, such doubt 
shall be resolved in favor of the claimant.  38 C.F.R. § 4.3 
(2002).

In cases where the original rating assigned is appealed, 
consideration must be given to whether the veteran deserves a 
higher rating at any point during the pendency of the claim.  
Fenderson v. West, 12 Vet. App. 119 (1999).  Because the 
veteran has appealed from initial awards, consideration will 
be given to whether a compensable evaluation is warranted for 
either claim for any period of time since the awards of 
service connection.

Foot Disability

In the veteran's case, pertinent evidence includes the 
veteran's service medical records which indicate that the 
veteran was in a motorcycle accident in November 1982.  Upon 
examination, the veteran had edema and ecchymosis of the 
right foot.  He had no tenderness to palpation of the medial 
or lateral ankle.  The veteran was diagnosed with a crush-
type injury.  Later that same month, the veteran complained 
of swelling and pain in his right foot.  Upon examination, 
the veteran had diffuse tenderness with no edema on 
examination.  It was noted that the veteran's right foot was 
healing.  X-rays of the right foot revealed evidence of an 
avulsion fracture at the base of the proximal phalanx of the 
first toe.  No other fractures were identified.

Service medical records also indicate that in March 1983, the 
veteran complained of pain in his right toes.  It was noted 
that the veteran had had an old fracture at the base of the 
proximal phalanx.  The veteran reported that he was now able 
to run a half mile.  It was noted that the veteran's crush-
type injury to the right foot was resolving.  

Service medical records indicate that in January 1990, the 
veteran complained of a sharp left foot pain that varied when 
he walked.  Upon examination, there was no discoloration, 
swelling, or ecchymosis of the left foot.  The veteran had no 
left ankle tenderness, and he was stable.  The veteran had 
tenderness over the plantar aspect of the left foot.  The 
veteran had pain with inversion, plantar flexion, and 
palpation of the area of the left foot.  Strength of the left 
foot was found to be 5/5 and the veteran was neurovascularly 
intact.  The veteran was diagnosed with plantar fasciitis of 
the left foot.  

Service medical records include a September 1998 retirement 
examination that indicates that the veteran reported that he 
had had foot trouble for 15 years.  He reported that his feet 
were painful in the winter and when the temperature changed.  
The examiner noted that the veteran had plantar fascia pain.  

The veteran was afforded a VA examination in September 2000.  
The veteran indicated that he had had pain on the medial 
aspect of both feet for the past 15 years.  He described the 
pain as a constant dull ache, without any stiffness.  The 
veteran indicated that his pain was aggravated with jumping, 
prolonged standing, and prolonged walking.  The pain was 
relieved with Motrin.  The veteran stated that in spite of 
treatment, he continued to have pain in both feet about every 
three months, which lasted a few hours.  The veteran stated 
that he could not run or jog because of the pain in his feet.  
He stated that the pain in both feet did not interfere with 
his daily activities.  He did not see a physician for his 
routine follow-up care.  A musculoskeletal examination of 
both feet revealed that there was no stiffness or limitation 
of motion involving either foot.  There was no pedal edema or 
erythema involving either foot.  There was some pain on the 
plantar surface of both feet.  There were no gait 
abnormalities or weight bearing abnormalities involving 
either foot.  X-rays of both feet revealed no significant 
abnormalities of either foot.  The veteran was diagnosed with 
chronic plantar fasciitis involving both feet.  

The veteran reported in his June 2002 substantive appeal that 
when his right toe began to hurt, sometimes he was forced to 
sit down.  As a result, he was unable to perform his job at 
least once per month.  

The veteran's bilateral foot disability is rated under 
38 C.F.R. § 4.71(a), Diagnostic Code 5299-5284.  Diagnostic 
Code 5284 provides a 10 percent evaluation for moderate foot 
injury.  38 C.F.R. § 4.71a (Diagnostic Code 5284) (2002).  A 
20 percent evaluation is assignable for moderately severe 
foot injuries, and a 30 percent evaluation is assignable for 
severe foot injuries.  Id.  A 40 percent evaluation for foot 
injuries may be assigned if there is loss of use of the foot.  
See 38 C.F.R. § 4.71a, Diagnostic Code 5284, note (2002).

In this case the Board finds that the veteran's problems with 
pain warrant a 10 percent rating for moderate disability.  
The Board notes that the term "moderately severe" as used in 
Diagnostic Code 5284 is not defined by regulation.  
Nevertheless, the overall regulatory scheme relating to the 
feet and toes contemplates 20 percent ratings in cases where 
problems include such difficulties as dorsiflexion of all 
toes unilaterally and marked tenderness under the metatarsal 
heads.  See 38 C.F.R. § 4.71a (Diagnostic Code 5278) (2002) 
(no more than 10 percent is warranted even if the great toe 
is dorsiflexed).  A 20 percent rating may also be assigned 
when there is moderately severe malunion or nonunion of the 
tarsal or metatarsal bones.  See 38 C.F.R. § 4.71a 
(Diagnostic Code 5283) (2002).  For the reasons set out 
below, the Board finds that the pain does not amount to the 
level of disability contemplated by a 20 percent rating-
moderately severe.  

The United States Court of Appeals for Veterans Claims 
(Court) has held that, when evaluating joints on the basis of 
limited motion, VA has a duty to determine whether the joint 
in question exhibits weakened movement, excess fatigability, 
incoordination, or other functional loss, and whether pain 
limits functional ability during flare-ups or when the joint 
is used repeatedly over a period of time.  DeLuca v. Brown, 8 
Vet. App. 202 (1995) ; 38 C.F.R. §§ 4.40, 4.45 (2002). The 
Court has indicated that these determinations should be made 
by an examiner and should be portrayed by the examiner in 
terms of the additional loss in range of motion due to these 
factors (i.e., in addition to any actual loss in range of 
motion noted upon clinical evaluation).  DeLuca, supra.  In 
cases where foot disability is rated in accordance with 
Diagnostic Code 5284, consideration of §§ 4.40, 4.45 per 
DeLuca depends on the nature of the foot injury, and whether 
it involves limitation of motion.  VAOPGCPREC 9-98 (Aug. 14, 
1998).

The Board notes that the veteran reported having an increase 
in pain associated with walking and prolonged standing.  He 
could not run or jog.  Therefore, the Board finds that the 
veteran experiences pain upon motion of his feet, such as 
when he walks.  He reported that he had to use Motrin.  He 
had pain and tenderness over the plantar surface of the feet 
upon examination.  Additionally, the Board notes that the 
veteran complained of daily pain, and swelling, as well as 
some flare-ups, particularly in cold weather.  In addition, 
the veteran suggested that he was unable to perform his job 
during a flare-up.  Thus, the Board concludes that the 
veteran's daily pain and occasional flare-up are tantamount 
to the level of disability assignable for moderate foot 
injury under Diagnostic Code 5284.  Therefore, given that the 
veteran experiences pain daily and specifically with his 
range of motion on use, the Board finds that, with resolution 
of doubt in the veteran's favor, a 10 percent rating is 
warranted under Diagnostic Code 5284.  DeLuca, supra.  

As to whether the veteran's service-connected bilateral foot 
disability rises to the level of 20 percent disabling or more 
under Diagnostic Code 5284, the Board finds that it does not 
as the veteran does not experience pain, fatigue, weakness, 
and incoordination beyond what is contemplated by the 10 
percent rating.  The Board points out that the veteran's 
bilateral foot disability has not been specifically described 
as "moderately severe."  Additionally, the Board notes that 
the veteran is still able to complete his daily activities 
despite any pain.  The veteran's flare-ups appear to occur 
only once per month to every few months.  The salient point 
to be made is that, while painful, the veteran was able to 
move his feet at the above-noted examinations, and his 
disability has not adversely affected day-to-day activity.  
Additionally, as noted above, the veteran's overall foot 
disability does not rise to the level of disability typical 
of the kind of disability for which 20 percent ratings are 
warranted.  This is true even when compared with rating codes 
for which bilateral foot problems are contemplated.  For 
example, moderate bilateral pes planus is evaluated as 10 
percent disabling, 38 C.F.R. § 4.71a (Diagnostic Code 5276), 
and there is no suggestion that the veteran has the sort of 
bilateral disability that warrants a rating greater than 10 
percent-marked deformity, accentuated pain, swelling on use, 
characteristic callosities.  Consequently, the Board does not 
find that application of 38 C.F.R. §§ 4.40, 4.45 allows for a 
rating in excess of 10 percent based on functional losses due 
to limitation of motion.  

Additionally, the veteran's disability would not be afforded 
a higher rating under Diagnostic Code 5278 (claw foot (pes 
cavus), acquired) because while the veteran has been 
diagnosed with plantar fasciitis, there is no indication that 
he experiences claw foot including all toes tending to 
dorsiflexion, or limitation of dorsiflexion of the ankles to 
a right angle.  In addition, there is no indication that the 
veteran experiences marked tenderness under the metatarsal 
heads due to the service-connected bilateral foot disability.  
38 C.F.R. § 4.71a (Diagnostic Code 5278) (2002).  Indeed, the 
frequency and nature of the pain experienced by the veteran 
appears more akin to bilateral metatarsalgia for which a 10 
percent rating is assignable.  38 C.F.R. § 4.71a (Diagnostic 
Code 5279).

With respect to Diagnostic Code 5277 (weak foot, bilateral), 
Diagnostic Code 5279 (metatarsalgia, anterior (Morton's 
disease), Diagnostic Code 5280 (hallux valgus, unilateral), 
Diagnostic Code 5281 (hallux rigidus, unilateral, severe), 
and Diagnostic Code 5282 (hammer toe), the Board notes that 
these diagnostic codes do not provide for a rating in excess 
of 10 percent.  38 C.F.R. § 4.71a (Diagnostic Codes 5277, 
5279, 5280, 5281, and 5282) (2002).  Furthermore, to assign 
additional disability compensation under Diagnostic Codes 
5276, 5277, 5278, 5279, 5280, 5281, 5282, or 5283 based on 
symptoms due to the veteran's bilateral foot disability, such 
as pain, would amount to pyramiding.  38 C.F.R. § 4.14 
(2002).  This is so because 10 percent rating under 
Diagnostic Code 5284 already contemplates the veteran's 
bilateral foot pain.  DeLuca, supra.

As such, the Board finds that the veterans' bilateral foot 
disability warrants a 10 percent rating under Diagnostic Code 
5284, but no more.  Should the veteran's disability picture 
change in the future, he may be assigned an increased rating.  
38 C.F.R. § 4.1 (2002).

Hearing Loss 

The VA Rating Schedule that addresses the ear and other sense 
organs was amended effective June 10, 1999.  64 Fed. Reg. 
25,202 (1999).  Because this change took effect during the 
pendency of the veteran's claim, both the former and the 
revised criteria will be considered in evaluating the 
veteran's left ear hearing loss.  The United States Court of 
Appeals for Veterans Claims has held that when there has been 
a change in an applicable statute or regulation after a claim 
has been filed but before a final decision has been rendered, 
VA must apply the version of the statute or regulation which 
is most favorable to the claimant, unless Congress has 
expressly provided otherwise or has authorized VA to provide 
otherwise and VA has done so.  Karnas v. Derwinski, 1 Vet. 
App. 308, 312-13 (1991).  The regulatory criteria of 
Diagnostic Code 6100 may be applied prospectively, but the 
statutory changes established in June 1999 may only be 
applied from that date forward.  38 U.S.C.A. § 5110(g) (West 
2002); VAOPGCPREC 3-2000.  

In the present case, it does not appear that the RO 
considered former rating criteria for hearing loss when it 
adjudicated the veteran's claim in September 1999.  
Consequently, the Board must consider whether the veteran 
would be prejudiced if the Board were to proceed with 
consideration of the claim.  Bernard v. Brown, 4 Vet. App. 
384, 393 (1993).

In this regard, the Board notes that both the old and new 
criteria for evaluating hearing impairment contemplate that 
such disability will be rated on the basis of controlled 
speech discrimination tests, together with the results of 
puretone audiometry tests.  See 38 C.F.R. § 4.85.  These 
results are then charted on Table VI, VIa (if applicable), 
and Table VII, as set out in the Rating Schedule.  In order 
to establish entitlement to a compensable evaluation for 
hearing loss, it must be shown that the claimant has certain 
combinations of speech discrimination scores and average 
puretone decibel loss.

The Board has compared the old versions of Table VI and Table 
VII with the new versions of these tables, and finds that 
they have not been substantively changed. The Board also 
finds that the revisions to the language in 38 C.F.R. § 4.85 
do not effect a change in the fundamental method by which 
Tables VI and VII are interpreted.

As to the version of 38 C.F.R. § 4.86 in effect prior to June 
1999, the Board notes that that section indicated only that 
the evaluations derived from the Rating Schedule were 
intended to make proper allowance for improvement by hearing 
aids, and that examination to determine such improvement was 
therefore unnecessary. Currently, that section addresses 
exceptional patterns of hearing loss which are not shown to 
be present in the veteran's case.

It is the usual practice of the Board to further develop a 
claim before it conducts an initial consideration of 
regulations that the RO previously did not consider. However, 
in this case, the Board finds that the old and the new 
regulations are not so substantively different, at least not 
in a way that could alter the outcome of the veteran's claim.  
Therefore, the veteran will not be prejudiced by the Board 
proceeding to the merits of the claim without further 
development.  Indeed, further development would only result 
in needless delay and impose further burdens on the VA, with 
no benefit flowing to the veteran, and should be avoided.  
See Winters v. West, 12 Vet. App. 203 (1999) (en banc); 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).

Turning to the actual evaluation of the veteran's left ear 
hearing impairment, the Board notes that such evaluations are 
determined by a mechanical application of the rating 
schedule, which is grounded on numeric designations assigned 
to audiometric examination results. See Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992). 

Under the previous regulations, evaluations of defective 
hearing ranged from noncompensable to 100 percent disabling 
based on organic impairment of hearing acuity as measured by 
the results of controlled speech discrimination tests 
together with the average hearing threshold level as measured 
by pure tone audiometry tests in the frequencies 1000, 2000, 
3000 and 4000 cycles per second, with 11 auditory acuity 
levels designated from Level I for essentially normal acuity 
through Level XI for profound deafness.  38 C.F.R. § 4.85 
(1998).  In addition, Table VIa was used only when the Chief 
of the Audiology Clinic certified that language difficulties 
or inconsistent speech audiometry scores made the use of both 
puretone average and speech discrimination inappropriate.  38 
C.F.R. § 4.85(c) (1998).

The current version of the Ratings Schedule provides a table 
for rating purposes (Table VI) to determine a Roman numeral 
designation (I through XI) for hearing impairment, 
established by a state-licensed audiologist including a 
controlled speech discrimination test (Maryland CNC), and 
based upon a combination of the percent of speech 
discrimination and the puretone threshold average which is 
the sum of the puretone thresholds at 1000, 2000, 3000 and 
4000 Hertz, divided by four.  38 C.F.R. § 4.85 (2002).  Table 
VII is used to determine the percentage evaluation by 
combining the Roman numeral designations for hearing 
impairment of each ear.  The horizontal row represents the 
ear having the poorer hearing and the vertical column 
represents the ear having the better hearing.  Id.  

Previously, where service connection has been granted for 
defective hearing in only one ear, and the veteran did not 
have total deafness in both ears, the hearing acuity of the 
nonservice-connected ear was considered normal (Level I).  
38 C.F.R. § 4.85(f); see 38 U.S.C.A. § 1160(a) (West 1991); 
38 C.F.R. § 3.383 (1998); 38 C.F.R. § 3.383 (2002).  However, 
the newly enacted Veterans Benefits Act of 2002, Pub. L. No. 
107-330, 116 Stat. 2820 (Dec. 6, 2002), provides that where a 
veteran has suffered deafness compensable to a degree of 10 
percent or more in the service-connected ear and deafness in 
the other ear as a result of nonservice-connected disability, 
compensation shall be paid as if the combination of 
disabilities were service connected.  This change, if 
anything, benefits the veteran.  Nevertheless, application of 
this new law does not result in a change in the veteran's 
case.  This is so because there is no deafness in his non-
service-connected right ear.  See August 2000 VA examination 
test results where the examiner diagnosed normal right ear 
hearing.  Consequently, the veteran is not prejudiced by the 
Board's proceeding to an analysis of the merits of the case.  

Under the new criteria, Table VIa is used when the examiner 
certifies that the use of speech discrimination test is not 
appropriate because of language difficulties, inconsistent 
speech discrimination scores, etc., or when indicated under 
the provisions of 38 C.F.R. § 4.86.  38 C.F.R. § 4.85(c) 
(2002).  When the puretone threshold at each of the four 
specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 
55 decibels or more, the rating specialist will determine the 
Roman numeral designation for hearing impairment from either 
Table VI or Table VIa, whichever results in the higher 
numeral.  Each ear will be evaluated separately.  38 C.F.R. § 
4.86(a) (2002).  When the puretone threshold is 30 decibels 
or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, 
the rating specialist will determine the Roman numeral 
designation for hearing impairment from either Table VI or 
Table VIa, whichever results in the higher numeral.  That 
numeral will then be elevated to the next higher Roman 
numeral.  38 C.F.R. § 4.86(b) (2002).

In the veteran's case, VA audiometric testing conducted in 
August 2000 revealed puretone thresholds in the left ear of 
5, 40, 35, and 30 decibels, at 1000, 2000, 3000, and 4000 
Hertz, respectively.  The veteran's four frequency average 
was 28 decibels in the left ear.  The veteran's speech 
discrimination score was 100 percent in the left ear. In the 
right ear, the veteran had puretone thresholds of 5, 15, 5, 
and 10 decibels, at 1000, 2000, 3000, and 4000 Hertz, 
respectively.  The veteran's four frequency average was 9 
decibels in the right ear, and his speech discrimination 
score on the Maryland CNC word list was 100 percent.  The 
examiner noted that the veteran's hearing was within normal 
limits in the right ear, and that the veteran had mild high 
frequency sensorineural hearing loss in the left ear.  
Applying these test results to 38 C.F.R. § 4.85, Table VI 
(1998) and to 38 C.F.R. § 4.85, Table VI (2002), the veteran 
has a numeric designation of I for the right ear as his right 
ear is not service connected, and there is no indication that 
the veteran experiences any deafness in the right ear.  The 
veteran had a numeric designation of Level I in the left ear 
(0 to 41 percent average puretone decibel hearing loss, with 
between 92 to 100 percent speech discrimination).  Entering 
the category designations for each ear into Table VII under 
the old or the new rating criteria produces a disability 
percentage evaluation of 0 percent, or noncompensable.  

The Board notes that the veteran had several audiological 
examinations in service, including one in August 1996, which 
indicated that the veteran had hearing loss.  However, these 
service audiological examinations can not be used in 
conjunction with 38 C.F.R. § 4.85, Table VI (1998) and 
38 C.F.R. § 4.85, Table VI (2002) as either the examiners 
failed to provide the speech discrimination score using the 
Maryland CNC or did not specifically indicate the exact 
numerical puretone thresholds as required to use Table VI.  

The Board notes that both the veteran's August 2000 VA 
examination and the veteran's service medical records did not 
include a certification by the Chief of the Audiology Clinic 
or by the examiners that the speech discrimination test was 
inappropriate.  As such, 38 C.F.R. § 4.85(c) (1998) and 
38 C.F.R. § 4.85 (c) (2002) do not apply.  

The Board has also considered 4.86(a) (2002).  However, the 
Board notes that the veteran has not exhibited a puretone 
threshold at each of the four specified frequencies of 55 or 
more.  As such, 4.86 (a) (2002) does not apply.

The Board has also considered 38 C.F.R. § 4.86(b) (2002).  
Nevertheless, while the veteran exhibited a puretone 
threshold of 30 decibels or less at 1000 Hertz, he did not 
exhibit a puretone threshold of 70 decibels or more at 2000 
Hertz.  As such, 38 C.F.R. § 4.86(b) (2002) does not apply. 

The Board notes that the recent change to 38 U.S.C.A. 
§ 1160(a)(3) also does not provide for a favorable result in 
this case.  As indicated above, the Veterans Benefits Act of 
2002, Pub. L. No. 107-330, 116 Stat. 2820 (Dec. 6, 2002) 
provides that where a veteran has suffered deafness 
compensable to a degree of 10 percent or more in the service-
connected ear and deafness in the other ear as a result of 
nonservice-connected disability, compensation shall be paid 
as if the combination of disabilities were service connected.  
In this case, however, the veteran does not have hearing loss 
to a degree of 10 percent or more in the service-connected 
left ear.  As discussed above, using the results of the 
August 2000 audiogram, the veteran's four-frequency average 
loss of 28 decibels and speech recognition ability of 100 
percent equates to a noncompensable evaluation using Tables 
VI and VII of both the old and new version of 38 C.F.R. 
§ 4.85.  Furthermore, the veteran's non-service-connected 
right ear was found to have normal hearing upon examination.  
Therefore, 38 U.S.C.A. § 1160(a)(3) does not help the 
veteran's case.  

As explained above, the evidence reflects that, for VA rating 
purposes, the veteran has Level I hearing in the right ear 
under the old and the new rating criteria.  The veteran has 
Level I hearing in the left ear under both the old and the 
new rating criteria.  The point where these hearing levels 
intersect, on Table VII, results in a noncompensable rating 
under both the old and the new rating criteria.  Therefore, 
the preponderance of the evidence is against the veteran's 
claim for a compensable evaluation for left ear hearing loss.

The Board has also considered the veteran's statements that 
his left ear hearing loss warrants an increased evaluation 
because his disability has worsened over time.  The Board has 
no reason to doubt that this is true.  Nevertheless, the 
objective medical evidence simply has not shown that his 
service-connected left hear hearing loss has increased to a 
compensable level.  The veteran's contentions alone are 
insufficient to establish entitlement to an increased 
evaluation for his left ear hearing loss as the disability 
ratings for hearing impairment are derived by a mechanical 
application of the rating schedule.  See Lendenmann, supra.  
Here, the mechanical application clearly establishes a 
noncompensable rating for left ear hearing loss. 

Extraschedular Considerations

In the veteran's case, the evidence does not show an 
exceptional or unusual disability picture as would render 
impractical the application of the regular schedular rating 
standards.  See 38 C.F.R. § 3.321 (2002).  The current 
evidence of record does not demonstrate that the veteran's 
feet or hearing loss disability has resulted in frequent 
periods of hospitalization or in marked interference with 
employment.  38 C.F.R. § 3.321.  It is undisputed that 
certain symptoms he experiences have an adverse effect on 
employment, but it bears emphasis that the schedular rating 
criteria are designed to take such factors into account.  The 
schedule is intended to compensate for average impairments in 
earning capacity resulting from service-connected disability 
in civil occupations.  38 U.S.C.A. § 1155.  "Generally, the 
degrees of disability specified [in the rating schedule] are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity of the several grades of disability."  
38 C.F.R. § 4.1 (2002).  Therefore, given the lack of 
evidence showing unusual disabilities not contemplated by the 
rating schedule, the Board concludes that a remand to the RO 
for referral of these issues to the VA Central Office for 
consideration of an extraschedular evaluation is not 
warranted.  



Veterans Claims Assistance Act of 2000

Finally, the Board acknowledges that the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (codified as amended at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002)) was recently 
enacted.  A discussion of the pertinent VCAA and regulatory 
provisions follows. 

The VCAA, among other things, modified VA's duties to notify 
and to assist claimants by amending 38 U.S.C.A. § 5103 
("Notice to claimants of required information and 
evidence") and adding 38 U.S.C.A. § 5103A ("Duty to assist 
claimants").  First, the VCAA imposed obligations on the 
agency when adjudicating veterans' claims.  With respect to 
the duty to notify, VA must inform the claimant of 
information "that is necessary to substantiate the claim" 
for benefits (codified as amended at 38 U.S.C.A. § 5103).  
Second, 38 U.S.C.A. § 5103A sets out in detail the agency's 
"duty to assist" a claimant in the development of claims 
for VA benefits.  The new § 5103A provides in part that the 
Secretary shall make reasonable efforts to assist a claimant 
in obtaining evidence necessary to substantiate the 
claimant's claim for VA benefits.  38 U.S.C.A. § 5103A(a)(1) 
(West 2002).  

The required notice must inform the applicant of any 
information necessary to complete the application.  The 
purpose of the first notice is to advise the claimant of any 
information, or any medical or lay evidence not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  In this case, the veteran's application is 
complete.  There is no outstanding information required, such 
as proof of service, type of benefit sought, or status of the 
veteran, to complete the application.  

VA must also provide certain notices when in receipt of a 
complete or substantially complete application.  38 U.S.C.A. 
§ 5103(a) (West 2002).  The amended "duty to notify" 
requires the Secretary to notify a claimant of which portion 
of the information and evidence, if any, is to be provided by 
the claimant and which portion, if any, will be obtained by 
the Secretary on behalf of the claimant.  38 U.S.C.A. 
§ 5103(a) (West 2002); 66 Fed. Reg. 45,620, 45,630 (2002) 
(codified at 38 C.F.R. § 3.159(b) (2002)); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In those 
cases where notice is provided to the claimant, a second 
notice is to be provided to advise that if such information 
or evidence is not received within one year from the date of 
such notification, no benefit may be paid or furnished by 
reason of the claimant's application.  38 U.S.C.A. § 5103(b) 
(West 2002).  In addition, 38 C.F.R. § 3.159(b), 66 Fed. Reg. 
45,630, details the procedures by which VA will carry out its 
duty to provide notice.  

The Board finds that VA has complied with the notice 
requirements contained in § 5103(a).  From the outset, the RO 
has informed the veteran of the grounds on which the RO 
decided the claims and of the elements necessary to be 
granted the benefits sought.  This is evidenced by the rating 
action of September 1999 and the statement of the case issued 
in May 2002 that informed him of the applicable laws and 
regulations. These documents also show that VA has provided 
the veteran with a recitation of the pertinent statutes and 
regulations, and discussion of the application of each to the 
evidence, as well as with indication of the type of evidence 
needed to prove his claims.  38 U.S.C.A. § 5103(a) (West 
2002).  

The Board finds that further notice is not necessary as it 
would only serve to delay the veteran's claim.  In this 
regard, the Board points out that the veteran indicated in 
his February 1999 claim that all of his treatment for his 
claimed disabilities had been in service.  Additionally, the 
veteran did not indicate, including at the August and 
September 2000 VA examinations, that he was receiving further 
treatment for his left ear hearing loss.  Furthermore, the 
veteran specifically indicated at the September 2002 VA 
examination that he was not receiving treatment for his 
service-connected bilateral foot disability.  As it appears 
that the veteran is not receiving treatment for his service-
connected disabilities, there is no outstanding evidence that 
should be associated with the veteran's claims.  Therefore, 
further notice to the veteran of the development of his 
claims and, specifically which evidence, if any, would be 
obtained by the veteran, and which evidence, if any, would be 
retrieved by VA under 38 U.S.C.A. § 5103A would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran.  See Soyini, supra  (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis, supra (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  That is, 
the Board notes that such additional notice would be futile 
and unnecessary, and that the veteran is not prejudiced by 
the Board proceeding to the merits of the claims as the 
record indicates that there is no outstanding evidence 
pertinent to the veteran's claim.  In this regard, as will be 
discussed in greater detail below, the information and 
evidence of record already contains sufficient competent 
medical evidence to decide the claims.  In summary, the Board 
finds that no additional notice is required under the 
provisions of 38 U.S.C.A. § 5103 and newly promulgated 
38 C.F.R. § 3.159(b).

The Board also notes that the VCAA's duty-to-assist provision 
under 38 U.S.C.A. § 5103A has been fulfilled.  The VCAA sets 
forth several duties for VA in those cases where there is 
outstanding evidence to be obtained and reviewed in 
association with a claim for benefits.  In this case, 
however, there is no outstanding pertinent evidence to be 
obtained, either by VA or the veteran.  VA has obtained the 
veteran's service medical records.  The veteran indicated in 
his February 1999 claim and at the September 2000 VA 
examination that he was not currently receiving treatment for 
his disabilities.  Additionally, the veteran was afforded VA 
examinations to determine the severity of his service-
connected disabilities.  Consequently, given the standard of 
the new regulation, the Board finds that VA did not have a 
duty to assist that was unmet.

After a review of the evidence, the Board concludes that VA 
has complied with the duty-to-assist requirements found at 
38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c)-(e).  Therefore, 
the Board finds that further action to comply with these new 
requirements is not necessary.  See Soyini, supra; Sabonis, 
supra.


ORDER

A 10 percent initial rating for a status-post right first toe 
fracture with bilateral plantar fasciitis, is granted, 
subject to the laws and regulations governing the award of 
monetary benefits.

An initial compensable rating for left ear hearing loss is 
denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  Meanwhile, 
please note these important corrections to the advice in the 
form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

